ROBERTS, Justice.
The history, background, facts and questions of law are set forth in the opinion of the District Court of Appeal, First District, in Mitchell v. Gillespie, 164 So.2d 867, *820and it would serve no useful purpose to repeat them here. Due to an apparent conflict between the case now under consideration and Peters v. Brown, Fla., SS So.2d 334, the writ issued. Argument having been heard and the court having examined the record, we are of the view that the law was clearly stated and the case properly disposed of by the District Court and we adopt that decision as our view. It is noteworthy, however, that in the opinion of the District Court reference was made to the case of Florida Board of Pharmacy v. Hall, District Court of Appeal, Second District, 157 So.2d 824, which decision is now before us on certiorari granted and not yet finally disposed of. Insofar as the decision of the District Court may be in conflict with the case of Peters v. Brown, supra, the rule of decision in the latter case is modified to conform to the rule set forth by the District Court in Mitchell v. Gillespie, 164 So.2d 867.
For the reasons stated, the writ of cer-tiorari heretofore issued in this cause is discharged.
It is so ordered.
DREW, C. J., and THOMAS, CALDWELL and ERVIN, JJ., concur.